Lumpkin, J.

1. This being an action by the plaintiffs upon a promissory note, as bearers of the same, against three persons as joint makers, one only of whom made defense, his admission that he had executed the note did not deprive the plaintiffs of their right to open and conclude the argument. In order to make out a prima facie case for them, there should at least have been a further admission that they were the owners of the note.
2. It appearing that the evidence upon every material issue in the case was conflicting, this court will not overrule the discretion of the trial judge in refusing to set the verdict aside upon the general grounds that it was contrary to law and the evidence. Judgment affirmed.